UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended: March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:1-12936 TITAN INTERNATIONAL, INC. (Exact name of Registrant as specified in its Charter) Illinois 36-3228472 (State of Incorporation) (I.R.S. Employer Identification No.) 2701 Spruce Street, Quincy, IL 62301 (Address of principal executive offices, including Zip Code) (217) 228-6011 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Shares Outstanding at Class April 21, 2011 Common stock, no par value per share TITAN INTERNATIONAL, INC. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Condensed Statements of Operations for the Three Months Ended March 31, 2011 and 2010 1 Consolidated Condensed Balance Sheets as of March 31, 2011, and December 31, 2010 2 Consolidated Condensed Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2011 3 Consolidated Condensed Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 4 Notes to Consolidated Condensed Financial Statements 5-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Part II. Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 33 Signatures 33 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TITAN INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (Amounts in thousands, except earnings per share data) Three months ended March 31, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Royalty expense Income from operations Interest expense ) ) Noncash convertible debt conversion charge ) 0 Other income Income before income taxes Provision for income taxes Net income (loss) $ ) $ Earnings (loss) per common share: Basic $ ) $ Diluted ) Average common shares outstanding: Basic Diluted Dividends declared per common share: $ $ See accompanying Notes to Consolidated Condensed Financial Statements. 1 TITAN INTERNATIONAL, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share data) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Deferred income taxes Prepaid and other current assets Total current assets Property, plant and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Stockholders’ equity Common stock(no par, 120,000,000 shares authorized, 44,092,997 and 37,475,288 issued, respectively) 37 30 Additional paid-in capital Retained earnings Treasury stock (at cost, 2,076,040 and 2,108,561 shares, respectively) ) ) Treasury stock reserved for deferred compensation ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Consolidated Condensed Financial Statements. 2 TITAN INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) (Amounts in thousands, except share data) Number of common shares Common Stock Additional paid-in capital Retained earnings Treasury stock Treasury stock reserved for deferred compensation Accumulated other comprehensive income (loss) Total Balance January 1, 2011 #35,366,727 $ 30 $ $ $ ) $ ) $ ) $ Comprehensive income (loss): Net loss ) ) Pension liability adjustments, net of tax Unrealized loss on investment, net of tax ) ) Comprehensive loss ) Dividends on common stock ) ) Note conversion 7 Exercise of stock options (4
